Appeal from a decision of the Workers’ Compensation Board, filed January 5, 1993, which ruled that claimant’s injury did not arise out of and in the course of her employment and denied her claim for workers’ compensation benefits.
The Board found that claimant was returning to work from a personal errand on an unpaid lunch hour at the time of her accident and that she was also not subject to call at that time. Contrary to claimant’s contentions, there is substantial evidence to support the Board’s finding that claimant’s accident did not arise out of and in the course of her employment. Its decision to disallow her claim for workers’ compensation benefits must, therefore, be upheld.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.